DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2021 has been entered.
Claim 8 and 12 have been examined on the merits.  Claims 1-7 and 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 12 are rejected under 35 USC 103 as being unpatentable over Park et al. (“Hepatoprotective Effect of Herb Formula KIOM2012H against Nonalcoholic . 
A method for preventing a non-alcoholic steatophepatitis (NASH) through inhibition of inflammasome activation including administering arctigenin and/or arctiin to a subject is claimed. 
[Please note that since Applicant is claiming using the claimed a composition comprising arctigenin and/or arctiin for prophylaxis use (i.e. to prevent), the administration of the composition to a subject in need thereof would inherently/intrinsically read on treating or preventing any and/or all diseases or disorders in a subject instead of just treating the claimed non-alcoholic steatophepatitis (NASH) in a subject because it appears to Examiner that the language "to prevent” means that the claimed subject does not have to yet have and/or be suffering from a non-alcoholic steatophepatitis (NASH).]
Park teaches a composition comprising the plant species of Arctium lappa (please note that Applicant’s specification discloses in paragraph 0033 or page 11 that the plant Arctium lappa inherently/intrinsically contains the claimed compounds of arctigenin and/or arctiin) and the cited reference also teaches the isolated arcitiin and/or arctignein (see, e.g. page 2445 under Figure 1) to be administered to subject and/or to treat nonalcoholic fatty liver disease (NAFLD) of a subject [Please note that cited reference discloses that (NAFLD) is a precursor and/or leads to the claimed disease of steatophatis (NASH), see Abstract) (see entire document including e.g.-pages 2440-2455, especially abstract, page 2441-2442 under Experimental Section and Figure 1).

Thus, the invention as a whole is prima facie obvious over the cited reference, especially in the absence of evidence to the contrary.

Response to Arguments
	Applicant’s arguments presented on 07/12/2021 have been carefully considered but are not deemed persuasive.
In response, Applicant’s arguments presented within the 07 July 2021 reply concerning the previous art rejection of record are deemed moot in view of the new grounds of rejection set forth above.  

Conclusion
No claim is allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL O WINSTON/Examiner, Art Unit 1655                                                                                                                                                                                                        
/MICHAEL BARKER/Primary Examiner, Art Unit 1655